internal_revenue_service director exempt_organizations rulings and agreements release number release date date legend b foundation c fellowship dear department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers uil we have considered your request for advance approval of an additional grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 in addition our records indicate that the b received advance approval of grant-making procedures from the internal_revenue_service on previously approved scholarship programs which would not be taxable_expenditures within the meaning of sec_4945 your letter indicates that the b is requesting approval of an additional program called the c that will further entrepreneurship the grants will be fellowship awards for entrepreneurship education of promising postdoctoral researchers legally present in the united_states who are conducting scientific specifically translational research who seek to translate their research to the public for society’s benefit the foundation anticipates awarding these fellowships annually and for grants to be paid out over one year in the first year the foundation anticipates making such awards and expects to make between and awards in subsequent years the amount of the grant will be based on and consistent with the post-doctoral fellow salary guidelines of recipient’s institutions and as a result award amounts will vary slightly from institution to institution recipients will be able to use the funds to develop their educational program as well as for travel to conferences related to their research each year potential applicants will be notified of the program and deadlines through advertising on the foundation websites and email distribution announcements at conferences information distributed to professional organizations and press releases issued on the academic newswires among other means only postdoctoral candidates will be eligible for the award preference will be given to candidates who have made exemplary research discoveries in entrepreneurship education to be eligible applicants must have received their doctoral degree by the time the term of the scholarship would commence in addition scholarship applicants must be engaged in research at a u s institution the applicants also must commit to publishing and or revising their research and results as well as and making their research and results widely available consistent with academic standards o b each applicant must submit a statement describing their research any discoveries or inventions translational efforts to date a plan for translation and detailed description of entrepreneurship education activities planned for the award year and a curriculum vitae applicants’ department chairs and faculty advisor must submit a letter discussing their support of the applicant and specifically their commitment to the translational research goals and entrepreneurship education plan of the applicant the committee will rank applicants based on their assessment of the quality and quantity of the existing research and a review of their published research and ongoing projects the committee will also review and assess the quality of the applicant’s research and education plan for the year including as it relates to the field of entrepreneurship the foundation will select grant recipients based on recommendations from a selection committee comprised of three or more people who otherwise have no employment relationship with the foundation and have an established reputation for excellence in the field of scientific research as well as in other fields they will be highly respected and accomplished professors researchers scholars or business leaders all of whom have scientific backgrounds and expertise the b will take steps to ensure that committee members are not in a position to derive a private benefit either directly or indirectly if certain candidates are selected over others other than the fact that the recipient may come from the same university with which the member is affiliated if a potential fellow comes from the same university as one of the committee members that committee member will not vote on the recommendation each member of the committee will also sign a statement of neutrality and independence upon being named to the committee which states that the member is not in a position to derive a private benefit either directly or indirectly if certain candidates are selected over others employees and disqualified persons of the b and their family members will not be eligible to receive the award likewise committee members and their family members will not be eligible to receive an award finally fellows may not include anyone whose selection would result in a private benefit to any of the aforementioned individuals the foundation will make reasonable efforts to see that the award is spent solely for the purpose for which it is made and to obtain full and complete reports from the grantee on how the progress made in achieving the goals of the fellowship along with a statement of expenditures made in connection with the fellowship in addition to a detailed narrative of progress reports will contain copies of working papers and published research references for new technology disclosures patents filed through the recipient’s institution and summaries of research in progress upon the conclusion of the one-year grant the recipient will be required to submit a final narrative and budget report describing his or her accomplishments and accounting for all funds received with respect to the grant about their fellowship activities the progress of each recipient will be reviewed periodically by appropriate individuals at the foundation any significant changes to the recipient’s research and teaching plan would require foundation approval if a report or other information including failure to submit a report were to indicate that all or any part of a grant made by the foundation was not being used for the purposes for which the grant was made or that the recipient was not complying with the terms of the grant the foundation would investigate if the problem were to arise as a result of a failure to submit required reports the foundation would withhold further payment s to the extent possible until all such delinquent reports were submitted if it were determined that any part of a grant had been used for improper purposes the foundation would take all reasonable and appropriate steps either to recover the grant funds or to ensure the restoration of the diverted funds and the dedication of any remaining grant funds held by the recipient to the purposes of the grant the foundation would withhold any further payments to the recipient until it received his or her assurance that no future diversions would d e t occur and would require the recipient to take extraordinary precautions to prevent further diversions the foundation reserves the right to cancel the grant should the recipient not meet the performance expectation as outlined in the recipient’s plan the foundation agrees that it will maintain indefinitely records that include the information used to evaluate the qualifications of potential grantees specifications of the amount and purpose of each grant the reports from the grantees on their use of funds and any other information obtained in the course of supervising grants and any information obtained in connection with the investigation of jeopardized grants e sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized copy of this letter notice
